Title: To James Madison from James Taylor, 28 November 1810
From: Taylor, James
To: Madison, James


Dr sir
Belle Vue Ky 28h. Nov 1810
Be so good as to make my best respects to Mrs. Madison & inform her I have recd. her very friendly letter of the 10h inst and will answer it shortly.
I am much pleased to understand that our differences may probably be adjusted with all the Billigerents.
I was at my brothers lately himself & family were well, and our fri[e]nds generally are so in this state. If Mrs. Washington is with you be pleased to mention me to her with great affection. With every wish for your health & happiness I remain Dr. sir Your fr[i]end & servt
James Taylor
